Case 2:18-cr-00178-DBH Document 23 Filed 12/14/18 Pagelof1 PagelD #: 54

 

AO 442 (Rev. LI/11} Arrest Warrant

   
 

 

   

    
       

 

Sorat oe
UNITED STATES DISTRICT COUR FEwen Fie?
for the wan yee VU p iz Wu
District of Maine
ee
United States of America << BEPUTY CLERK
Vv. }
DERONG MIAO ) Case No. 2:18-cr-00178-DBH-002
a/k/a "Amy", "Ronger", "Arong”, "Anna", “Lily”, and )
*LiLi" }
)
‘. )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) DERONG MIAO a/k/a “Amy”, “Ronger”, "Arong”, “Anna”, "Lily", and "LiL! eee
who is accused of an offense or violation based on the following document filed with the court:
& Indictment  Superseding Indictment C Information © Superseding Information © Complaint
(} Probation Violation Petition C1 Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

CONSPIRACY, 18:371 (Count 1)
SEX TRAFFICKING BY FRAUD AND COERCION, 18:1591(a)(1), (a)(2), (b)(1), 1594(a) (Counts 2-3)
INTERSTATE TRANSPORTATION FOR PROSTITUTION, 18:2421(a) AND (2) (Coutns 5-9)

Date: ___ 12/03/2018 DOU be 4/

issuing officer's signature

City and state: _ Portland, Maine Jenifer Bennett, Deputy Clerk
Printed name and title

 

Return

 

This warrant was received on (date) _'‘ vloy | 71% , and the person was arrested on (date) ial QONG
at (city and state) Com told, New Haven aah ert ;
4

Date: iz [islrorws fA be

Arresting officer's signature

Sa G4ed M. Chery Fat

Printed name and title |

 

 

 
